Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102(a)1
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-9 and 11-30 are/is rejected under pre-AIA  35 U.S.C. 102(a)1 as being clearly anticipated by Park et al (US 2018/0368205 A1) hereinafter as Park.
Regarding claim(s) 1,13,25 and 29, Park discloses a method and apparatus of wireless communication performed by a central unit (CU) (See Fig(s). 13B, 15, 17) comprising: 
receiving, from a distributed unit (DU), a first DU configuration (See ¶ 293,295, a base station distributed unit to transmit status information of configured grant resource status, to the central unit, See Fig(s). 20); and transmitting, to the DU, a second DU configuration to change a DU configuration from the first DU configuration to the second DU configuration (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information), the first DU configuration being different from the second DU configuration (See ¶ 356-357, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information. The central radio access network entity may request, to the distributed radio access network entity, a radio resource status information report for a licensed assisted access cell.).

Regarding claim(s) 2, 16, 26, Park discloses wherein the first DU configuration is associated with a system information block type 1 (SIB 1) or a master information block (MIB) (See ¶ 240,245).  
Regarding claim(s) 3,14 30, Park discloses wherein receiving the first DU configuration comprises: receiving a message from the DU, the message including information identifying the first DU configuration (See ¶ 260, The distributed radio access network entity may determine one or more elements of the first message at least based on the detecting of the one or more radio link state indications).  
Regarding claim(s) 4,14, 27, Park discloses wherein transmitting the second DU configuration comprises: transmitting a message to the DU, the message including information identifying the second DU configuration (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information).  
Regarding claim(s) 5, 17-18, 28, Park discloses wherein the first DU configuration is conveyed via an F1 setup request message and the second DU configuration is conveyed via an F1 setup response message explicitly identifying the second DU configuration See ¶ 225, 229-232, 260).  
Regarding claim(s) 6,20, 22, Park discloses  wherein the second DU configuration is associated with overriding DU system information of the first DU configuration (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information).  
Regarding claim(s) 7,19, Park discloses  wherein the second DU configuration identifies a change to at least one of: a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) resource configuration, a random access channel (RACH) resource configuration, a slot utilization configuration, a transmit power, a RACH format configuration, a power configuration, a parameter of a cell that is to be activated, or a combination thereof (See ¶ 207, cell parameter reconfiguration).  
Regarding claim(s) 8, 24, Park discloses  wherein the second DU configuration identifies a change to a synchronization signal block (SSB) configuration (See ¶ 167,209, 233-234, synchronization signal information transmission)  
Regarding claim(s) 9,21, 23, Park discloses  wherein the first DU configuration is conveyed via a DU configuration update message and the second DU configuration is conveyed via a DU configuration update acknowledgement message (See ¶ 182, 301). 
 Regarding claim(s) 11, Park discloses  transmitting, after receiving the first DU configuration and before transmitting the second DU configuration, an F1 setup response message (See Fig(s). 20-21, See ¶ 275-277, 256, The central radio access network entity may configure and/or reconfigure one or more configuration parameters for the licensed assisted access cell at least based on the radio resource status information).    
Regarding claim(s) 12, Park discloses  reconfiguring a set of parameters of a cell identified in a list of cells to be activated based at least in part on a CU configuration update message (See ¶ 182, 301). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0368205 A1) hereinafter as Park in view of Yu et al (US 2019/0075552 A1) hereinafter as Yu.
Yu discloses wherein the first DU configuration is conveyed via an F1 setup request message and the second DU configuration is conveyed via a resource 0097-074337191900 allocation message identifying a resource allocation that implicitly identifies the second DU configuration (See ¶ 205).  Resource allocation includes resource allocation information for configuring the network bandwidth appropriately.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yu within Park, so as to enhance overall network performance by proper bandwidth allocation for all users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411